Exhibit 10.23

 

RF MONOLITHICS, INC.

 

1999 EQUITY INCENTIVE PLAN

 

Adopted by the Board on April 8, 1999

As Amended December 9, 1999

As Amended January 25, 2000

As Amended October 17, 2000

As Amended September 24, 2002

 

1. PURPOSES.

 

(a) The purpose of the Plan is to provide a means by which selected Employees of
and Consultants to the Company, and its Affiliates, may be given an opportunity
to benefit from increases in value of the stock of the Company through the
granting of (i) Nonstatutory Stock Options, (ii) stock bonuses, and (iii) rights
to purchase restricted stock, all as defined below.

 

(b) The Company, by means of the Plan, seeks to retain the services of persons
who are now Employees of or Consultants to the Company or its Affiliates, to
secure and retain the services of new Employees and Consultants, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

(c) The Company intends that the Stock Awards issued under the Plan shall, in
the discretion of the Board or any Committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c), be
either (i) Nonstatutory Stock Options granted pursuant to Section 6 hereof, or
(ii) stock bonuses or rights to purchase restricted stock granted pursuant to
Section 7 hereof.

 

2. DEFINITIONS.

 

(a) “Affiliate” means any parent corporation or subsidiary corporation, whether
now or hereafter existing, as those terms are defined in Sections 424(e) and
(f) respectively, of the Code.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Cause” shall mean (i) the willful breach of habitual neglect of assigned
duties related to the Company, including compliance with Company policies;
(ii) conviction (including any plea of nolo contendere) of Executive of any
felony or crime involving dishonesty; (iii) any act of personal dishonesty
knowingly taken by Executive in connection with his responsibilities as an
employee and intended to result in personal enrichment of Executive or any other
person; (iv) bad faith conduct that is materially detrimental to the Company;
(v) inability of Executive to perform Employee’s duties due to alcohol or
illegal drug use; (vi) the Executive’s failure to comply with any legal written
directive of the Board of Directors of the Company; or (vii) any act or omission
of the Executive which is of substantial detriment to the Company because of the

 

1



--------------------------------------------------------------------------------

Executive’s intentional failure to comply with any statute, rule or regulation,
except any act or omission believed by Executive in good faith to have been in
or not opposed to the best interest of the Company (without intent of Executive
to gain, directly or indirectly, a profit to which Executive was not legally
entitled) and except that Cause shall not mean bad judgment or negligence other
than habitual neglect of duty.

 

(d) “Change of Control” shall mean:

 

(i) Any acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of 35% or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of the Board of Directors of the Company (the “Outstanding Voting
Securities”); or

 

(ii) in connection with or in anticipation of, any acquisition, merger or
reorganization in which individuals who, as of the date hereof, constitute the
Board (the “incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A of the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

(iii) the sale or other disposition of all or substantially all of the assets of
the Company; but

 

(iv) “Change of Control” shall not mean (A) any acquisition, merger, or
reorganization by the Company in which the beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 65% or more of the stockholders
of the Company immediately prior to such acquisition, merger, or reorganization
of either (1) the Outstanding Common Stock or (2) the Outstanding Voting
Securities remains unchanged after such acquisition, merger or reorganization or
(B) any acquisition, merger, or reorganization by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means a Committee appointed by the Board in accordance with
subsection 3(c) of the Plan.

 

(g) “Company” means RF Monolithics, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

(h) “Consultant” means any person, including an advisor, engaged by the Company
or an Affiliate of the Company to render consulting services and who is
compensated for such services, provided that the term “Consultant” shall not
include those persons who render services only as a Director.

 

(i) “Continuous Service as an Employee, Director or Consultant” means that the
service of an individual to the Company, whether as an Employee, Director or
Consultant, is not interrupted or terminated. The Board or the chief executive
officer of the Company may determine, in that party’s sole discretion, whether
Continuous Service as an Employee, Director or Consultant shall be considered
interrupted in the case of: (i) any leave of absence approved by the Board or
the chief executive officer of the Company, including sick leave, military
leave, or any other personal leave; or (ii) transfers between the Company, its
Affiliates or their successors.

 

(j) “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

 

(k) “Director” means a member of the Board.

 

(l) “Employee” means any person employed by the Company or any Affiliate of the
Company. Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Fair Market Value” means, as of any date, the value of the common stock of
the Company determined as follows:

 

(i) If the common stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of common stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Company’s
common stock) on the last market trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Board deems
reliable.

 

(ii) In the absence of such markets for the common stock, the Fair Market Value
shall be determined in good faith by the Board.

 

(o) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or subsidiary, does not receive
compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a

 

3



--------------------------------------------------------------------------------

business relationship as to which disclosure would be required under Item 404(b)
of Regulation S-K; or (ii) is otherwise considered a “non-employee director” for
purposes of Rule 16b-3.

 

(p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
“incentive stock option” pursuant to Section 422 of the Code and the regulations
promulgated thereunder.

 

(q) “Officer” means a person who is an officer of the Company within the meaning
of Rule 4460(i)(1)(A) of the Rules of the National Association of Securities
Dealers, Inc.

 

(r) “Option” means a stock option granted pursuant to the Plan.

 

(s) “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.

 

(t) “Optionee” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

(u) “Plan” means this 1999 Equity Incentive Plan.

 

(v) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect with respect to the Company at the time discretion is
being exercised regarding the Plan.

 

(w) “Securities Act” means the Securities Act of 1933, as amended.

 

(x) “Stock Award” means any right granted under the Plan, including any Option,
any stock bonus, and any right to purchase restricted stock.

 

(y) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(z) “Voluntary Resignation” shall mean any termination of Executive’s employment
with the Company upon such Executive’s own initiative, including Executive’s
retirement, provided, however, that if such Executive’s salary, title, duties,
or benefits are materially reduced subsequent to or in anticipation of a Change
of Control, such resignation by the Executive shall not be deemed a “Voluntary
Resignation.”

 

3. ADMINISTRATION.

 

(a) The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee, as provided in subsection 3(c).

 

4



--------------------------------------------------------------------------------

(b) The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

 

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
whether a Stock Award will be a Nonstatutory Stock Option, a stock bonus, a
right to purchase restricted stock, or a combination of the foregoing; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive stock pursuant to
a Stock Award; and the number of shares with respect to which a Stock Award
shall be granted to each such person.

 

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii) To amend the Plan or a Stock Award as provided in Section 13.

 

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.

 

(c) The Board may delegate administration of the Plan to a committee composed of
one or more members of the Board (the “Committee”). If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power, for the purpose of granting a Stock Award to an eligible
Officer, to delegate to a subcommittee of two or more Non-Employee Directors any
of the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
such a subcommittee), subject, however, to such resolutions, not inconsistent
with the provisions of the Plan, as may be adopted from time to time by the
Board. The Board may abolish the Committee at any time and revest in the Board
the administration of the Plan.

 

4. SHARES SUBJECT TO THE PLAN.

 

(a) Subject to the provisions of Section 13 relating to adjustments upon changes
in stock, the number of shares of stock that may be issued pursuant to Stock
Awards shall not exceed in the aggregate one million one thousand two hundred
(1,001,200) shares of the Company’s common stock. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the stock not acquired under such Stock Award shall
revert to and again become available for issuance under the Plan.

 

(b) The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.

 

5. ELIGIBILITY.

 

Stock Awards may be granted only to Employees or Consultants. Provided further,
that Covered Employees shall not be eligible to receive Stock Awards under the
Plan, and Officers

 

5



--------------------------------------------------------------------------------

other than Covered Employees are only eligible to receive grants that are an
inducement essential to such individual entering into an employment agreement
with the Company or an Affiliate of the Company.

 

6. OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

 

(a) Term. No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.

 

(b) Price. The exercise price of each Nonstatutory Stock Option shall be not
less than eighty-five percent (85%) of the Fair Market Value of the stock
subject to the Option on the date the Option is granted. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption of or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

(c) Consideration. The purchase price of stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash at the time the Option is exercised, or (ii) at the
discretion of the Board or the Committee, at the time of the grant of the
Option, (A) by delivery to the Company of other common stock of the Company,
(B) according to a deferred payment arrangement, except that payment of the
common stock’s “par value” (as defined in the Delaware General Corporation Law)
shall not be made by deferred payment, or other arrangement (which may include,
without limiting the generality of the foregoing, the use of other common stock
of the Company) with the person to whom the Option is granted or to whom the
Option is transferred pursuant to subsection 6(d), or (C) in any other form of
legal consideration that may be acceptable to the Board.

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.

 

(d) Transferability. An Option shall not be transferable except by will or by
the laws of descent and distribution, and shall be exercisable during the
lifetime of the person to whom the Option is granted only by such person unless
the applicable Option Agreement expressly provides for other transferability.
Notwithstanding the foregoing, the person to whom the Option is granted may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionee, shall
thereafter be entitled to exercise the Option.

 

6



--------------------------------------------------------------------------------

(e) Vesting. The total number of shares of stock subject to an Option may, but
need not, be allotted in periodic installments (which may, but need not, be
equal). The Option Agreement may provide that from time to time during each of
such installment periods, the Option may become exercisable (“vest”) with
respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised. The Option may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. The provisions of this
subsection 6(e) are subject to any Option provisions governing the minimum
number of shares as to which an Option may be exercised.

 

(f) Termination of Employment or Consulting Relationship. In the event an
Optionee’s Continuous Service as an Employee, Director or Consultant terminates
(other than upon the Optionee’s death or disability), the Optionee may exercise
his or her Option (to the extent that the Optionee was entitled to exercise it
as of the date of termination, unless the Option Agreement expressly provides
that the Option may become exercisable for additional shares after the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionee’s
Continuous Service as an Employee, Director or Consultant (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, at the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the shares covered by the unexercisable portion of the Option shall revert to
and again become available for issuance under the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate, and the shares covered by such
Option shall revert to and again become available for issuance under the Plan.

 

An Optionee’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionee’s Continuous Service as an
Employee, Director or Consultant (other than upon the Optionee’s death or
disability) would result in liability under Section 16(b) of the Exchange Act,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option set forth in the Option Agreement, or (ii) the tenth (10th) day
after the last date on which such exercise would result in such liability under
Section 16(b) of the Exchange Act. Finally, an Optionee’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionee’s Continuous Service as an Employee, Director or Consultant (other than
upon the Optionee’s death or disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the first paragraph of this
subsection 6(f), or (ii) the expiration of a period of three (3) months after
the termination of the Optionee’s Continuous Service as an Employee, Director or
Consultant during which the exercise of the Option would not be in violation of
such registration requirements.

 

(g) Disability of Optionee. In the event an Optionee’s Continuous Service as an
Employee, Director or Consultant terminates as a result of the Optionee’s
disability, the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it as of the date of termination, unless the
Option Agreement expressly provides that the Option may become

 

7



--------------------------------------------------------------------------------

exercisable for additional shares after the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the Optionee
does not exercise his or her Option within the time specified herein, the Option
shall terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.

 

(h) Death of Optionee. In the event of the death of an Optionee during, or
within a period specified in the Option Agreement after the termination of, the
Optionee’s Continuous Service as an Employee, Director or Consultant, the Option
may be exercised (to the extent the Optionee was entitled to exercise the Option
as of the date of death) by the Optionee’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the option upon the Optionee’s death pursuant to subsection 6(d),
but only within the period ending on the earlier of (i) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of such
Option as set forth in the Option Agreement. If, at the time of death, the
Optionee was not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate, and the
shares covered by such Option shall revert to and again become available for
issuance under the Plan.

 

(i) Early Exercise. The Option may, but need not, include a provision whereby
the Optionee may elect at any time during Continuous Service as an Employee,
Director or Consultant to exercise the Option as to any part or all of the
shares subject to the Option prior to the full vesting of the Option. Any
unvested shares so purchased may be subject to a repurchase right in favor of
the Company or to any other restriction the Board determines to be appropriate.

 

7. TERMS OF STOCK BONUSES AND PURCHASES OF RESTRICTED STOCK.

 

Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Board or the Committee shall
deem appropriate. The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:

 

(a) Purchase Price. The purchase price under each restricted stock purchase
agreement shall be such amount as the Board or Committee shall determine and
designate in such Stock Award Agreement. Notwithstanding the foregoing, the
Board or the Committee may determine that eligible participants in the Plan may
be awarded stock pursuant to a stock bonus agreement in consideration for past
services actually rendered to the Company or for its benefit.

 

(b) Transferability. Rights under a stock bonus or restricted stock purchase
agreement shall be transferable by the grantee only upon such terms and
conditions as are set

 

8



--------------------------------------------------------------------------------

forth in the applicable Stock Award Agreement, as the Board or the Committee
shall determine in its discretion, so long as stock awarded under such Stock
Award Agreement remains subject to the terms of the agreement.

 

(c) Consideration. The purchase price of stock acquired pursuant to a stock
purchase agreement shall be paid either: (i) in cash at the time of purchase;
(ii) at the discretion of the Board or the Committee, according to a deferred
payment or other arrangement, except that payment of the common stock’s “par
value” (as defined in the Delaware General Corporation Law) shall not be made by
deferred payment, or other arrangement with the person to whom the stock is
sold; or (iii) in any other form of legal consideration that may be acceptable
to the Board or the Committee in its discretion. Notwithstanding the foregoing,
the Board or the Committee to which administration of the Plan has been
delegated may award stock pursuant to a stock bonus agreement in consideration
for past services actually rendered to the Company or for its benefit.

 

(d) Vesting. Shares of stock sold or awarded under the Plan may, but need not,
be subject to a repurchase option in favor of the Company in accordance with a
vesting schedule to be determined by the Board or the Committee.

 

(e) Termination of Continuous Service as an Employee, Director or Consultant. In
the event a participant’s Continuous Service as an Employee, Director or
Consultant terminates, the Company may repurchase or otherwise reacquire any or
all of the shares of stock held by that person which have not vested as of the
date of termination under the terms of the stock bonus or restricted stock
purchase agreement between the Company and such person.

 

8. Cancellation And Re-Grant Of Options. The Board or the Committee shall have
the authority to effect, at any time and from time to time, (i) the repricing of
any outstanding Options under the Plan and/or (ii) with the consent of the
affected holders of Options, the cancellation of any outstanding Options under
the Plan and the grant in substitution therefor of new Options under the Plan
covering the same or different numbers of shares of stock, but having an
exercise price per share per share of stock on the new grant date that results
in a ratio between such exercise price and Fair Market Value on such date of
grant that is not less than the ratio between the original exercise price and
Fair Market Value on the original date of grant. Notwithstanding the foregoing,
the Board or the Committee may grant an Option with an exercise price lower than
that set forth above if such Option is granted as part of a transaction
described in section 424(a) of the Code.

 

9. COVENANTS OF THE COMPANY.

 

(a) During the terms of the Stock Awards, the Company shall keep available at
all times the number of shares of stock required to satisfy such Stock Awards.

 

(b) The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the Stock Award; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act, either the Plan, any Stock Award or any stock issued or issuable pursuant
to any such Stock Award. If, after reasonable efforts, the

 

9



--------------------------------------------------------------------------------

Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell stock upon exercise of such Stock Awards
unless and until such authority is obtained.

 

10. USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

11. MISCELLANEOUS.

 

(a) The Board shall have the power to accelerate the time at which a Stock Award
may first be exercised or the time during which a Stock Award or any part
thereof will vest pursuant to subsection 6(e) or 7(d), notwithstanding the
provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.

 

(b) Neither an Employee or Consultant nor any person to whom a Stock Award is
transferred under subsection 6(d) or 7(b) shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares subject to
such Stock Award unless and until such person has satisfied all requirements for
exercise of the Stock Award pursuant to its terms.

 

(c) Nothing in the Plan or any instrument executed or Stock Award granted
pursuant thereto shall confer upon any Employee, Consultant or other holder of
Stock Awards any right to continue in the employ of the Company or any Affiliate
(or to continue acting as a Director or Consultant) or shall affect the right of
the Company or any Affiliate to terminate the employment of any Employee with or
without cause to terminate the relationship of any Consultant in accordance with
the terms of that Consultant’s agreement with the Company or Affiliate of the
Company to which such Consultant is providing services.

 

(d) The Company may require any person to whom a Stock Award is granted, or any
person to whom a Stock Award is transferred pursuant to subsection 6(d) or 7(b),
as a condition of exercising or acquiring stock under any Stock Award, (1) to
give written assurances satisfactory to the Company as to such person’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (2) to
give written assurances satisfactory to the Company stating that such person is
acquiring the stock subject to the Stock Award for such person’s own account and
not with any present intention of selling or otherwise distributing the stock.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or

 

10



--------------------------------------------------------------------------------

appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.

 

(e) To the extent provided by the terms of a Stock Award Agreement, the person
to whom a Stock Award is granted may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of stock under a
Stock Award by any of the following means or by a combination of such means:
(1) tendering a cash payment; (2) authorizing the Company to withhold shares
from the shares of the common stock otherwise issuable to the participant as a
result of the exercise or acquisition of stock under the Stock Award; or
(3) delivering to the Company owned and unencumbered shares of the common stock
of the Company.

 

12. ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a) If any change is made in the stock subject to the Plan, or subject to any
Stock Award (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
type(s) and maximum number of securities subject to the Plan pursuant to
subsection 4(a), and the outstanding Stock Awards will be appropriately adjusted
in the type(s) and number of securities and price per share of stock subject to
such outstanding Stock Awards. Such adjustments shall be made by the Board or
the Committee, the determination of which shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a “transaction not involving the receipt of consideration by
the Company”.)

 

(b) In the event of a Change of Control, then: (i) any surviving corporation or
acquiring corporation shall assume any Stock Awards outstanding under the Plan
or shall substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in the transaction described in this
subsection 12(b)) for those outstanding under the Plan, or (ii) in the event any
surviving corporation or acquiring corporation refuses to assume such Stock
Awards or to substitute similar stock awards for those outstanding under the
Plan, (A) with respect to Stock Awards held by persons then performing services
as Employees, Directors or Consultants the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated prior to such event and the Stock Awards terminated if not exercised
(if applicable) after such acceleration and at or prior to such event, and
(B) with respect to any other Stock Awards outstanding under the Plan, such
Stock Awards shall be terminated if not exercised (if applicable) prior to such
event. If any acquiring or surviving corporation assumes Stock Awards
outstanding under the Plan or substitutes similar stock awards for those
outstanding under the Plan, then if the Continuous Service as an Employee,
Director or Consultant of the holder of a Stock Award (or substitute stock
award) is terminated for any reason other than (i) death, (ii) Cause,
(iii) illness, accident, or other physical or mental incapacity which prevents
the holder of such award from performing his or her duties for more than one
hundred and eighty (180) days during any twelve (12) month

 

11



--------------------------------------------------------------------------------

period, or (iv) Voluntary Resignation, then the vesting of such award shall be
accelerated in full and, if applicable, such award shall be exercisable in full
for the post-termination exercise period provided in such award’s agreement.

 

13. AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a) The Board at any time, and from time to time, may amend the Plan.

 

(b) The Board, in its sole discretion, may submit the Plan and/or any amendment
to the Plan for stockholder approval

 

(c) It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide eligible with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder.

 

(d) Rights and obligations under any Stock Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and
(ii) such person consents in writing.

 

(e) The Board at any time, and from time to time, may amend the terms of any one
or more Stock Award; provided, however, that the rights and obligations under
any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the person to whom the Stock Award was granted
and (ii) such person consents in writing.

 

14. TERMINATION OR SUSPENSION OF THE PLAN.

 

(a) The Board may suspend or terminate the Plan at any time. No Stock Awards may
be granted under the Plan while the Plan is suspended or after it is terminated.

 

(b) Rights and obligations under any Stock Award granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except
with the written consent of the person to whom the Stock Award was granted.

 

15. EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on adoption by the Board.

 

12



--------------------------------------------------------------------------------

RF MONOLITHICS, INC.

 

1999 EQUITY INCENTIVE PLAN

 

Amended January 25, 2000, as follows:

 

“Amend the 1999 Equity Incentive Plan, as amended, to increase the aggregate
number of shares of Common Stock authorized for issuance under such plan by
201,200 shares.”

 

NOTE: Balance of shares authorized for issuance under the plan is 401,200
shares.

 

Amended October 17, 2000, as follows:

 

“Amend the 1999 Equity Incentive Plan, as amended, to increase the aggregate
number of shares of Common Stock authorized for issuance under such plan by
300,000 shares.

 

NOTE: Balance of shares authorized for issuance under the plan is 701,200
shares.

 

Amended September 24, 2002, as follows:

 

“Amend the 1999 Equity Incentive Plan, as amended, to increase the aggregate
number of shares of Common Stock authorized for issuance under such plan by
300,000 shares.

 

NOTE: Balance of shares authorized for issuance under the plan is 1,001,200
shares.

 

13